2008 NON-EMPLOYEE DIRECTOR LONG-TERM INCENTIVE PLAN


Section 1.    Establishment and Purposes of the Plan.


(a)           Purpose.  The purposes of this ePlus inc. 2008 Non-Employee
Director Long-Term Incentive Plan (the “Plan”) are to attract, retain and
compensate for service as members of the Board of Directors of ePlus inc. (the
“Company”) highly qualified individuals who are not current employees of the
Company and to enable them to increase their ownership in the Company’s Common
Stock.  The Plan will be beneficial to the Company and its stockholders since it
will allow these Directors to have a greater personal financial stake in the
Company through the ownership of Common Stock, in addition to underscoring their
common interest with stockholders in increasing the long-term value of the
Common Stock.


(b)           Effective Date; Shareholder Approval.  The Plan is effective
September 15, 2008, subject to the approval by the Company’s shareholders.


Section 2.    Definitions.


As used herein, the following definitions shall apply:


“Affiliate” shall mean (i) any entity that, directly or through one or more
intermediaries, is controlled by the Company and (ii) any entity in which the
Company has a significant equity interest, as determined by the Committee.


“Applicable Laws” means the requirements relating to the administration of
equity plans under U.S. state corporate laws, U.S. federal and state securities
laws, the Code, any stock exchange or quotation system on which the Common Stock
is listed or quoted and the applicable laws of any foreign country or
jurisdiction where Restricted Shares are, or will be, granted under the Plan.


“Board” means the Board of Directors of the Company.


“Change in Control” means the occurrence of any of the following events with
respect to the Company:


(i) the consummation of any consolidation or merger of the Company in which the
Company is not the continuing or surviving corporation or pursuant to which
Common Stock would be converted into cash, securities or other property, other
than a merger of the Company in which the holders of Common Stock immediately
prior to the merger own more than fifty percent (50%) of the outstanding common
stock of the surviving corporation immediately after the merger; or


(ii) the consummation of any sale, lease, exchange or other transfer (in one
transaction or a series of related transactions) of all, or substantially all,
of the assets of the Company, other than to a subsidiary or affiliate; or


(iii) any action pursuant to which any person (as such term is defined in
Section 13(d) of the Exchange Act), corporation or other entity shall become the
“beneficial owner” (as such term is defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of shares of capital stock entitled to vote
generally for the election of directors of the Company (“Voting Securities”)
representing more than fifty (50%) percent of the combined voting power of the
Company’s then outstanding Voting Securities (calculated as provided in Rule
13d-3(d) in the case of rights to acquire any such securities); or


(iv) the individuals (x) who, as of the Effective Date, constitute the Board
(the “Original Directors”) and (y) who thereafter are elected to the Board and
whose election, or nomination for election, to the Board was approved by a vote
of a majority of the Original Directors then still in office (such Directors
being called “Additional Original Directors”) and (z) who thereafter are elected
to the Board and whose election or nomination for election to the Board was
approved by a vote of a majority of the Original Directors and Additional
Original Directors then still in office, cease for any reason to constitute a
majority of the members of the Board; or
 
(v) the dissolution or liquidation of the Company.


“Code” means the Internal Revenue Code of 1986, as amended.


“Committee” means a committee designated by the Board and composed of not less
than two “Non-Employee Directors” as defined in Rule 16b-3 under the Exchange
Act, or any successor rule or definition adopted by the Securities and Exchange
Commission.


“Common Stock” means the common stock, par value $0.01 per share, of the
Company.


“Director” means a member of the Board.


“Disability” means any illness or other physical or mental condition of a
Participant which renders the Participant incapable of performing his or her
customary and usual duties for the Company, or any medically determinable
illness or other physical or mental condition resulting from a bodily injury,
disease, or mental disorder that in the judgment of the Committee is permanent
and continuous in nature. The Committee may require such medical or other
evidence as it deems necessary to judge the nature and permanency of the
Participant’s condition.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Fair Market Value” means, as of any date, the value of Common Stock determined
as follows:


(i) if the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq Global Market or
The Nasdaq Capital Market of The Nasdaq Stock Market, the fair market value of a
share of Common Stock shall be the closing sales price of a share of Common
Stock as quoted on such exchange or system for such date (or the most recent
trading day preceding such date if there were no trades on such date), as
reported in The Wall Street Journal or such other source as the Committee deems
reliable;


(ii) if the Common Stock is regularly quoted by a recognized securities dealer
but is not listed in the manner contemplated by clause (i) above, the Fair
Market Value of a Share of Common Stock shall be the mean between the high bid
and low asked prices for the Common Stock on the day of determination, as
reported in The Wall Street Journal or such other source as the Committee deems
reliable; or


(iii) if neither clause (i) above nor clause (ii) above applies, the fair market
value of a share of Common Stock shall be determined in good faith by the
Committee based on the reasonable application of a reasonable valuation method.


“Outside Director” means any Director who, on the date such person is to receive
a grant of Restricted Shares hereunder is not a current employee of the Company
or any of the Company’s subsidiaries.


“Participant” shall mean any Outside Director who holds a Restricted Stock Award
granted or issued pursuant to the Plan.


“Plan” means this ePlus inc. 2008 Non-Employee Director Long-Term
Incentive Plan.


“Restricted Shares” means Shares subject to a Restricted Stock Award.


“Restricted Stock Agreement” means any written agreement, contract, or other
instrument or document, including an electronic communication, evidencing the
terms and conditions of a Restricted Stock Award.


“Restricted Stock Award” means a grant of Restricted Shares pursuant to Section
7 of the Plan.


“Share” means a share of Common Stock, as adjusted in accordance with Section 9
of the Plan.


Section 3.    Stock Subject to the Plan.


Subject to the provisions of Section 9 of the Plan, the maximum aggregate number
of Shares that may be issued as Restricted Shares under the Plan is two hundred
fifty thousand (250,000) Shares.  The Shares may be authorized, but unissued, or
treasury Shares.  Restricted Shares that have been transferred back to the
Company shall be available for future grants of Restricted Shares under the
Plan.


Section 4.    Administration of the Plan.


(a)            Administration.  The Plan shall be administered by the
Committee.  The Committee shall have the authority, in its discretion:


(i)             to determine the Fair Market Value of Common Stock;


(ii)            to approve forms of agreement for use under the Plan;


(iii)           to determine the number of Shares that may be issued as
Restricted Shares and the terms and conditions of such Restricted Shares;


(iv)           to construe and interpret the terms of the Plan;


(v)            to prescribe, amend and rescind rules and regulations relating to
the Plan;


(vi)           to allow Participants to satisfy withholding tax obligations by
having the Company withhold from the shares of Common Stock to be issued upon
vesting of Restricted Shares that number of Shares having a Fair Market Value
equal to the amount required to be withheld, provided that withholding is
calculated at the minimum statutory withholding level.  The Fair Market Value of
the Shares to be withheld shall be determined on the date that the amount of tax
to be withheld is to be determined.  All determinations to have Shares withheld
for this purpose shall be made by the Committee in its discretion;


(vii)          to instruct a corporate officer to execute on behalf of the
Company any instrument required to effect the grant of a Restricted Stock Award
granted by the Committee; and


(viii)         to make all other determinations deemed necessary or advisable
for administering the Plan.


(b)           Effect of Committee’s Decision.  The Committee’s decisions,
determinations and interpretations shall be final and binding on all
Participants and anyone else who may claim an interest in Restricted Shares.


Section 5.    Eligibility.


The only persons who shall be eligible to receive Restricted Stock Awards under
the Plan shall be persons who, on the date such Awards are granted, are Outside
Directors.


Section 6.    Term of the Plan.


No Restricted Stock Award may be granted under the Plan after September 15,
2018.
 
Section 7.    Grants of Restricted Stock Awards.
 
(a)           Initial Grant.  Each individual who first becomes an Outside
Director on or after the date of the approval of this Plan by the stockholders
of the Company shall, upon first qualifying as an Outside Director,
automatically be granted a number of Restricted Shares, on the terms and
conditions set forth in Section 8 below, having a Fair Market Value on the date
of grant (determined without regard to the restrictions applicable thereto)
equal to the product of the amount of cash compensation earned by an individual
Outside Director during the twelve months immediately prior to his becoming an
Outside Director multiplied by the quotient of the number of days until the next
Annual Grant Date (as defined below) divided by 365; provided, however, that
grants of Restricted Shares under this Plan shall not be made until a Form S-8
registration statement in respect of the Shares is filed with, and declared
effective by, the Securities and Exchange Commission.
 
(b)            Annual Grant.  On September 25th of each year (the “Annual Grant
Date”), beginning with September 25, 2008, or the next following business day if
September 25th is not a business day, each Outside Director shall automatically
be granted a number of Restricted Shares, on the terms and conditions set forth
in Section 8 below, having a Fair Market Value on the date of grant (determined
without regard to the restrictions applicable thereto) equal to the aggregate
dollar amount of cash compensation earned by an individual Outside Director who
served on the board  during the Company’s entire fiscal year ended immediately
prior to the respective Annual Grant Date; provided, however, that grants of
Restricted Shares under this Plan shall not be made until a Form S-8
registration statement in respect of the Shares is filed with, and declared
effective by, the Securities and Exchange Commission.        
 
(c)            Special Grant.  On the date which is two business days after the
date that a Form S-8 registration statement in respect of the Shares is filed
with, and declared effective by, the Securities and Exchange Commission, each
Outside Director who was serving as an Outside Director on the day prior to the
date of the approval of this Plan by the stockholders of the Company shall
automatically be granted a number of Restricted Shares, on the terms and
conditions set forth in Section 8 below, having a Fair Market Value on the date
of grant (determined without regard to the restrictions applicable thereto)
equal to thirty-five thousand dollars ($35,000).
 
(d)            Stock Fee Election.   An Outside Director may make an election (a
"Stock Fee Election") to receive Restricted Shares in lieu of all or any part of
the cash compensation payable to him or her for service on the Board for a
calendar year.  Any Stock Fee Election and any change or revocation thereof
shall be made by delivering written notice thereof to the Committee prior to the
end of the calendar year preceding the calendar year of service for which it is
to be effective.   Such Stock Fee Election shall remain in effect for each
subsequent calendar year of service unless changed.  An Outside Director may not
elect to change his or her Stock Fee Election for a calendar year after the last
day of the calendar year preceding the calendar year of service for which the
election is made.  Any Restricted Stock that relates to a Stock Fee Election
shall be treated as a Restricted Stock Award for purposes of this Plan.  The
number of shares shall be determined by dividing the cash compensation deferred
for a calendar quarter of service by the Fair Market Value as of the first
business day of the following calendar quarter, and each such first business day
shall be considered the grant date of the Restricted Stock Award.
 
Section 8.    Terms of Restricted Stock Awards.


Except as provided herein, Restricted Shares shall be subject to restrictions
(“Restrictions”) prohibiting such Restricted Shares from being sold,
transferred, assigned, pledged or otherwise encumbered or disposed of.  The
Restrictions with respect to each award of Restricted Shares shall lapse as to
one-half of such Restricted Shares on each of the one-year and second-year
anniversary date of the grant of such award; provided, however, that the
Restrictions with respect to such Restricted Shares shall lapse immediately in
the event that (i) the Participant is nominated for a new term as an Outside
Director but is not elected by stockholders of the Company, or (ii) the
Participant ceases to be a member of the Board due to death, disability or
mandatory retirement (if any). Notwithstanding the foregoing, the Restrictions
with respect to all of a Participant's Restricted Shares shall lapse immediately
prior to a Change in Control provided that the Participant is a member of the
Board immediately prior to such Change in Control.


The Company shall issue, in the name of each Participant to whom Restricted
Shares have been granted, stock certificates (in tangible or electronic form)
representing the total number of Restricted Shares granted to such Participant
as soon as reasonably practicable after the grant.  However, the Company or its
transfer agent shall hold such certificates, properly endorsed for transfer, for
the Participant’s benefit until such time as the Restriction Period applicable
to such Restricted Shares lapses.  Upon the expiration or termination of the
Restricted Period, the restrictions applicable to the Restricted Shares shall
lapse and a stock certificate for the number of Restricted Shares with respect
to which the restrictions have lapsed shall be delivered, free of all such
restrictions, to the Participant or his or her beneficiary or estate, as the
case may be.  Except as described in the above paragraph, in the event that a
Participant ceases to be a member of the Board before the applicable Restriction
Period has expired or under circumstances in which the Restriction Period does
not otherwise lapse, the Restricted Shares granted to such Participant shall
thereupon be forfeited and transferred back to the Company.
 
During the Restriction Period, a Participant shall have the right to vote his or
her Restricted Shares.  At the end of the Restriction Period, the Participant
shall have the right to receive any cash dividends, with respect to such
Restricted Shares, that were paid during the Restriction Period.  All
distributions, if any, received by a Participant with respect to Restricted
Shares as a result of any stock split, stock distribution, combination of
shares, or other similar transaction shall be subject to the same restrictions
as are applicable to the Restricted Shares to which such distributions relate.


Section 9.    Adjustments Upon Changes in Capitalization.


Subject to any required action by the stockholders of the Company, the number of
shares of Common Stock covered by each outstanding Restricted Stock Award, and
the number of shares of Common Stock which have been authorized for issuance
under the Plan but as to which no Restricted Stock Awards have yet been granted
or which have been returned to the Plan upon cancellation or expiration of a
Restricted Stock Award, shall be proportionately adjusted for any increase or
decrease in the number of issued shares of Common Stock resulting from a stock
split, reverse stock split, stock dividend, combination or reclassification of
the Common Stock, or any other increase or decrease in the number of issued
shares of Common Stock effected without receipt of consideration by the Company;
provided, however, that conversion of any convertible securities of the Company
shall not be deemed to have been “effected without receipt of consideration.”
Such adjustment shall be made by the Committee, whose determination in that
respect shall be final, binding and conclusive.  Except as expressly provided
herein, no issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of shares of Common Stock subject to a Restricted Stock Award.


Section 10.    Grant Agreement.


Each grant of a Restricted Stock Award under the Plan will be evidenced by a
Restricted Stock Agreement.  Such document will contain such provisions as the
Committee may in its discretion deem advisable, provided that such provisions
are not inconsistent with any of the provisions of the Plan.


Section 11.    Amendment and Termination of the Plan.


(a)           Amendment and Termination.  The Board may at any time amend,
alter, suspend or terminate the Plan.


(b)           Shareholder Approval.  The Company shall obtain shareholder
approval of any Plan amendment to the extent necessary to comply with Applicable
Laws.


(c)           Effect of Amendment or Termination.  No amendment, alteration,
suspension or termination of the Plan shall impair the rights of any
Participant, unless mutually agreed otherwise between the Participant and the
Committee, which agreement must be in writing and signed by the Participant and
the Company.  Termination of the Plan shall not affect the Committee’s ability
to exercise the powers granted to it hereunder with respect to Restricted Shares
granted under the Plan prior to the date of such termination.


Section 12.    Conditions Upon Issuance of Shares.


(a)           Legal Compliance.  Shares shall not be issued pursuant to a
Restricted Stock Award unless the issuance and delivery of such Shares shall
comply with Applicable Laws and shall be further subject to the approval of
counsel for the Company with respect to such compliance.


(b)           Investment Representations.  As a condition to the issuance of
Restricted Shares, the Company may require the Participant to represent and
warrant at the time of any such issuance that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation is
required.  Not in limitation of any of the foregoing, in any such case referred
to in the preceding sentence the Committee may also require the Participant to
execute and deliver documents containing such representations (including the
investment representations described in this Section 12(b) of the Plan),
warranties and agreements as the Committee or counsel to the Company shall deem
necessary or advisable to comply with any exemption from registration under the
Securities Act of 1933, as amended, any applicable State securities laws, and
any other applicable law, regulation or rule.


(c)           Additional Conditions.  The Committee shall have the authority to
condition the grant of any Restricted Shares in such other manner that the
Committee determines to be appropriate, provided that such condition is not
inconsistent with the terms of the Plan.


Section 13.    Inability to Obtain Authority.


The inability of the Company to obtain authority from any regulatory body having
jurisdiction, which authority is deemed by the Company’s counsel to be necessary
to the lawful issuance and sale of any Shares hereunder, shall relieve the
Company of any liability in respect of the failure to issue or sell such Shares
as to which such requisite authority shall not have been obtained.


Section 14.    Reservation of Shares.


The Company, during the term of this Plan, will at all times reserve and keep
available such number of Shares as shall be sufficient to satisfy the
requirements of the Plan.


Section 15.    Stockholder Approval.


The Plan shall be subject to approval by the stockholders of the Company.  Such
stockholder approval shall be obtained in the manner and to the degree required
under Applicable Laws.


Section 16.    Withholding; Notice of Sale.


Each Participant shall, no later than the date as of which the value of a
Restricted Stock Award or of any Shares or other amounts received thereunder
first becomes includable in the gross income of the Participant for Federal
income tax purposes, pay to the Company, or make arrangements satisfactory to
the Committee regarding payment of, any Federal, state, or local taxes of any
kind required by law to be withheld with respect to such income.  The Company
shall, to the extent permitted by law, have the right to deduct any such taxes
from any payment of any kind otherwise due to the Participant.  The Company’s
obligation to deliver stock certificates to any Participant is subject to and
conditioned on any such tax obligations being satisfied by the
Participant.  Subject to approval by the Committee, a Participant may elect to
have the minimum required tax withholding obligation satisfied, in whole or in
part, by (i) authorizing the Company to withhold from Shares to be issued
pursuant to any Restricted Stock Award a number of Shares with an aggregate Fair
Market Value (as of the date the withholding is effected) that would satisfy the
withholding amount due, or (ii) transferring to the Company Shares owned by the
Participant with an aggregate Fair Market Value (as of the date the withholding
is effected) that would satisfy the minimum withholding amount due.


Section 17.      Code Section 83(b) Elections
 
Neither the Company, any Affiliate, nor the Committee shall have any
responsibility in connection with a Participant’s election, or attempt to elect,
under Code section 83(b) to include the value of a Restricted Stock Award in the
Participant’s gross income for the year of payment.  Any Participant who makes a
Code section 83(b) election with respect to any such Restricted Stock Award
shall promptly notify the Committee of such election and provide the Committee
with a copy thereof.
 
Section 18.       No Right to Continue as a Director


Neither this Plan, nor the granting of a Restricted Stock Award under this Plan,
nor any other action taken pursuant to this Plan shall constitute or be evidence
of any agreement or understanding, express or implied, that the Company will
retain a director for any period of time, or at any particular rate of
compensation.


Section 19.    Governing Law.


This Plan shall be governed by the laws of the State of Delaware.
 


 